239 F.2d 646
Kathryne M. GLOVER, Petitioner,v.COMMISSIONER OF INTERNAL REVENUE, Respondent.George H. GLOVER and Kathryne M. Glover, Petitioners,v.COMMISSIONER OF INTERNAL REVENUE, Respondent.George H. GLOVER, Petitioner,v.COMMISSIONER OF INTERNAL REVENUE, Respondent.
Nos. 12874-12876.
United States Court of Appeals Sixth Circuit.
December 18, 1956.

Petitions to review decisions of the Tax Court.
George L. Cassidy and William C. Loud, Detroit, Mich., for petitioners.
Charles K. Rice and Lee A. Jackson, Washington, D. C., for respondent.
PER CURIAM.


1
Stipulation having been made by the parties through their respective counsel that the petitions for review in the above entitled causes be dismissed with prejudice and with each party hearing his own costs, it is hereby


2
Ordered, that the petitions for review of a decision of the Tax Court of the United States in the above-entitled causes be dismissed with prejudice and with each party bearing his own costs.